GOFF, J. (dissenting).
The plaintiff, upon paying his fare on defendant’s Flushing Avenue street car line, received a transfer ticket *581purporting to entitle the holder to ride to destination on defendant’s Crosstown line, if presented at or before 2 o’clock p. m.; that hour being indicated by a hole punched in the ticket between the figures “1” and “3,” in a series of figures running from 1 to 12. ■ Plaintiff testified that he left the Flushing Avenue car at 15 minutes before 2 o’clock, and that he entered a Crosstown car at 10 or 15 minutes after 2. In another part of his testimony, he said that he waited for a car about 10 minutes. It does not appear otherwise whether a Crosstown car did or did not pass during that time, or, if such a car passed, whether it was or was not available; his-only explanation being that “there was a' big rain,” and that “it was hard to get a car.” The conductor of the Crosstown car took his transfer ticket,' collected a few fares, and, returning immediately to plaintiff, told him that the ticket was invalid, because presented after the time limit had expired, and that he, must pay his fare or leave the car. After some controversy, plaintiff told the conductor to do as he wished, when the latter seized plaintiff and threw him off the car, while in motion, with such force as to cause the injuries complained of.
The evidence discloses a cause of action in assault and battery, but plaintiff has framed his complaint in contract. The Municipal Court has no jurisdiction of an action of the former class, and has dismissed the complaint on the theory that there was no breach of contract. The question before us is the correctness of that ruling.
A carrier of passengers may lawfully make rules for the guidance of its conductors, and it has always been held, both in this and other' jurisdictions, that it is reasonable to instruct them that passengers must pay fare on the car or present a ticket as evidence of such payment to the company. Monnier v. N. Y. C. & H. R. R. R. Co., 175 N. Y. 281, 67 N. E. 569, 62 L. R. A. 357, 96 Am. St. Rep. 619, and cases cited. Conflicts may and do arise between such a rule and the rights of passengers to be carried. In a case where a return trip ticket has been taken inadvertently by a conductor of a train out and the passenger is consequently without a ticket on the return trip, his right to ride without payment of fare conflicts with the conductor’s duty to insist on payment of fare or presentation of a ticket. Which shall yield ? May it be tried then and there by violence and disorder ? It is impracticable for carriers to establish rules that conductors shall take evidence in such cases and constitute themselves judge and jury. In the interest of public order, the courts have held that the passenger, in such cases, must pay another fare on demand or leave the car quietly, afterwards resorting to the courts for redress to the amount of such damages as he has sustained, or for the penalty which the Legislature has thought shall be a sufficient deterrent to the carrier, when no damages have been suffered other than the loss of the amount paid as fare. Monnier v. N. Y. C. & H. R. R. R. Co., supra. If the rule were otherwise, and if it were the duty of street railway companies to accept the bare statement of passengers that the company was at fault, and, on such statement, to carry passengers to destination, a resort to the courts, on the part of the companies, to collect the small amounts involved would be futile. Of course, if a carrier knows, or has good reason to know, that *582the passenger’s statement is true, and that he is in the right, the rule is otherwise. Parish v. Ulster & D. R. R. Co., 192 N. Y. 353, 85 N. E. 153.
Was it a reasonable rule for this company to establish that its conductors should not receive transfer tickets after the expiration of the time limit? By section 101 of the Railroad Law (Laws 1890, c. 565) a street railway company is prohibited from charging any passenger—
“more than five cents for one continuous ride from any point on its road or any road, line, or ¡branch operated by it, or under its control, to any other point thereof, or any connecting branch thereof, within the limits of any incorporated city or village.”
It is manifest that the provision of the statute as to one continuous trip was intended for. the benefit of the companies, and that it will be wholly ineffectual if the companies cannot place a time limit on the use of their tickets. A rule cannot be unreasonable which provides that such tickets shall not be received after the time limit has expired, providing, however, that sufficient time is given a holder to enter a car on the connecting line at the point of intersection before the time limit has been reached. In the present case the time allowance was 15 minutes. A longer time allowance would enable passengers to transact business at points of intersection of connecting lines and afterwards to take another trip. It would enable them, in effect, to take two trips, instead of the one continuous trip contemplated by the statute. It would afford an opportunity for passengers whose destinations were at or near the intersecting points to demand and receive transfer tickets which might be sold to others at a discount, and in that way to perpetrate fraud upon the companies to such an extent as to impair their legitimate income.
But, when the transfer tickets are limited in point of time, a duty devolved upon the carrier to so operate its cars on the connecting line that they will pass the point of intersection while the ticket'is valid on its face. A single failure to operate its cars, when the carrier has taken reasonable measures that they shall be properly operated, does not make the rule unreasonable. Its reasonableness or unreasonableness must be considered with reference to the entire situation, the statutory and common-law duties of the carrier, its traffic at various points aqd hours of the day, and.its effectiveness to best serve the whole public without infringing upon the carrier’s right to earn a reasonable profit. The rule does not become unreasonable because one car may be delayed by some fortuitous circumstance. In Monnier v. N. Y. C. & H. R. R. R. Co., supra, the rule that a passenger must present a ticket or pay a fare somewhat in excess of the cost of a ticket was not deemed unreasonable because of the fault of the station agent, on this single occasion, in failing to keep the ticket office open one hour before the departure of the train, as was required by statute; and in Townsend v. N. Y. C. & H. R. R. R. Co., 56 N. Y. 295, 15 Am. Rep. 419, the rule that a passenger must present a ticket or pay fare was not deemed unreasonable because of the fault of the conductor of the outgoing train in taking up the return ticket.
This defendant had provided for cars to run on its Crosstown line *583on a headway of four 'minutes. They were scheduled to pass the intersection of the Flushing Avenue line at 1:45, 1:49, 1:53, 1:57, and 2:01, so that it had prepared to give plaintiff sufficient time to enter any one of three, or possibly four, cars on the Crosstown line before his time limit expired. From these facts an inference may be drawn that the defendant had made a proper schedule and instructed agents to carry it into effect; in other words, and in the absence of evidence to the contrary, that defendant was reasonably diligent in making efforts to maintain proper schedules. If no cars actually passed during that time, or if all cars which passed during that time were filled, the rule of the company did not thereby become unreasonable. But neither fact is shown; the plaintiff merely testifying that he had waited 10 minutes for a car (although he elsewhere stated, in effect, that he waited 25 or 30 minutes) and that “it was hard to get a car.”
I think the rule was reasonable, and that, when the conductor of the Crosstown car demanded that he pay his fare or leave the car, it was plaintiff’s duty to leave quietly. The rule in Monnier v. N. Y. C. & H. R. R. R. Co., supra, imports into the contract of carriage an agreement or condition precedent that the intending passenger shall present to the conductor prima facie evidence of the contract. By failure to produce such evidence, the passenger himself breaks the contract or does not comply with its conditions. Plaintiff refused to pay his fare and produced no proper evidence to the conductor that he was not a trespasser. Under the company’s rule, its conductor was entitled to treat him as if he had presented a transfer ticket not good on that line, in which case plaintiff would have been a trespasser, and not a passenger. Miller v. Brooklyn Heights R. R. Co., 127 App. Div. 197, 111 N. Y. Supp. 47. If more force was used in ejecting him than was necessary, his remedy is not in contract. Hibbard v. N. Y. & E. R. R. Co., 15 N. Y. 455.
Moreover, plaintiff has not shown that he was taking a continuous trip, which the company had contracted to give him; his evidence being-, not that he had taken the first available car on the Crosstown line, but only that he waited 10 minutes for a car and that “it was hard to get a car.” What he did during the other 15 or 20 minutes after he left the Flushing Avenue car and before he entered the Crosstown car does not appear.
Although the conductor took plaintiff’s ticket and collected a few . fares before advising plaintiff that it was invalid, such a taking did not constitute an acceptance until there was time for examination. The trial justice, in dismissing the complaint, found as a fact that the ticket was not accepted. The evidence is sufficient to justify the finding, and it should not be disturbed.
The judgment should be affirmed, with costs.